DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 12/03/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this action, the limitations “means for disrupting flow” in Claim 14 will be interpreted under 112f.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otterbein (USP 4544513) hereinafter referred to as Otterbein.
[AltContent: textbox (Upper Support Surface Portion)][AltContent: textbox (Lower Support Surface Portion)]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Upper Support Surface Portion)][AltContent: arrow]
    PNG
    media_image1.png
    289
    260
    media_image1.png
    Greyscale


Otterbein Figure 8
Regarding Claim 1, Otterbein discloses a heat exchanger (120) comprising: 
	at least one plate (124) comprising, a first end portion (end portion adjacent opening (154)), a second end portion (end portion adjacent opening (159)) spaced apart from said first end portion (shown in figure 8), a cavity (146) disposed between said first end portion and said second end portion (shown in figure 8),
After the flocking or other wettability-enhancing material 58 is applied, the various flanges, depressions, fins, and channels can be formed by subjecting the planar sheet to a conventional thermoforming step”, col. 5 ll. 17-21); 
a first end cap (16, shown in figure 1) defining an inlet disposed at the first end portion; and 
a second end cap (12, shown in figure 1) defining an outlet at the second end portion.
Regarding Claim 2, Otterbein further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure 8, wherein a single “Upper Support Surface Portion” is  annotated, the unedited figure 8 of Otterbein displays the corresponding upper support surface portions being situated in a common plane) and a lower support surface portion within a common lower plane (shown in annotated figure 8, wherein a single “Lower Support Surface Portion” is annotated, the unedited figure 8 of Otterbein displays the corresponding lower support surface portions being situated in a common plane).
Regarding Claim 3, Otterbein further discloses fin portions (168 and 170) extending outward from the outer surface portion (shown in figure 8).
Regarding Claim 4, Otterbein further discloses the outer surface portion comprises a first side and a second side (shown in figure 8) and the fin portions (168 and 170) extend from both the first side and the second side (shown in figure 8).
Regarding Claim 5, Otterbein further discloses the fin portions (168 and 170) include a tip portion that extends past either of the upper common plane and the lower common plane (shown in figure 8).
Regarding Claim 6, Otterbein further discloses the cavity includes at least one tabulator (203) extending into the first flow path (shown in figure 9, wherein the dimples (203) extend into the channel (146)).
Regarding Claim 7, Otterbein further discloses the at least one plate comprises a first plate (124), stacked on a second plate (122) such that the lower support surface portion of the first plate abuts the upper support surface portion of the second plate (shown in annotated figure 8) and the second flow path (160) is defined within a space between the first plate and the second plate (shown in annotated figure 8).
Regarding Claim 8, Otterbein further discloses additional plates (a plurality of plates is shown in the overall heat exchanger design of figure 1) stacked against one of the first plate and the second plate (shown in figure 8, wherein any additional plates are similarly stacked) and aligned such that a lower support surface portion of one plate abuts an upper support surface portion of another plate (shown in figure 8, wherein the aligned portions are shown in annotated figure 8 and previously detailed within this rejection), wherein each of the plates defines a first flow path (146) through the plate and the second flow path (160) is defined in spaced between the stacked plates (shown in figure 8). 
Regarding Claim 9, Otterbein further discloses the heat exchanger (120) is an air to air heat exchanger and the first flow path through the at least one plate is configured for an airflow (“a first (wet side) channel 146 through which air and water can flow”, col. 5 ll. 52-54), that is to be cooled and the second flow path is for a cooling airflow (“a second (dry side) channel 160 through which air can pass” col. 5 ll. 61-64).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “air to air heat exchanger and the first flow path through the at least one plate is configured for an airflow that is to be cooled and the second flow path is for a cooling airflow”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 10, Otterbein discloses a plate (124) for a heat exchanger, the plate comprising: 
first end portion (end portion adjacent opening (154)) spaced apart (shown in figure 8) from a second end portion (end portion adjacent opening (159)); 
a cavity (146) defining a first flow path between the first end portion and the second end portion (shown in figure 8); and 
an outer surface portion (shown in figure 8, wherein the outer surface portion defines a surface for the extending fins (168 and 170)) defining a second flow path (160), wherein the plate comprises a single unitary part without a joint between any two portions (“After the flocking or other wettability-enhancing material 58 is applied, the various flanges, depressions, fins, and channels can be formed by subjecting the planar sheet to a conventional thermoforming step”, col. 5 ll. 17-21).
Regarding Claim 11, Otterbein further discloses the first end portion and the second end portion include an upper support surface portion within a common upper plane (shown in annotated figure 8, wherein a single “Upper Support Surface Portion” is  annotated, the unedited figure 8 of Otterbein displays the corresponding upper support surface portions being situated in a common plane) and a lower support surface portion within a common lower plane (shown in annotated figure 8, wherein a single “Lower Support Surface Portion” is  annotated, the unedited figure 8 of Otterbein displays the corresponding lower support surface portions being situated in a common plane).
Regarding Claim 12, Otterbein further discloses the outer surface portion comprises a first side and a second side (shown in figure 8) and the fin portions (168 and 170) extend from both the first side and the second side (shown in figure 8).
Regarding Claim 13, Otterbein further discloses the fin portions (168 and 170) include a top portion that extends past either of the upper common plane and the lower common plane (shown in figure 8).
Regarding Claim 14, Otterbein further discloses the cavity includes a means for disrupting flow (203).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5851636 to Lang teaches overlapping fins
US PG. Pub. 20190390912 to Muneishi teaches overlapping fins for a heat exchanger

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763